 Case 3:21-cr-02067-JLS Document 32 Filed 08/25/21 PageID.45 Page 1 of 1



 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                        CASE NO.: 21-cr-2067-JLS
10                       Plaintiff,                   HON. JANIS L. SAMMARTINO
11         v.
                                                      ORDER TO CONTINUE MOTION
12   ABRAHAM VALENZUELA-GARCIA,                       HEARING/TRIAL SETTING
13
14                Defendant
15
16
           Joint Motion Having Been Entered by the parties, and Good Cause
17
     appearing, IT IS HEREBY ORDERED, that the Motion Hearing/Trial Setting be
18
     continued from August 27, 2021 at 1:30 p.m. until September 24, 2021 at 1:30 p.m.
19
     It is further ordered that time is excluded in the interests of justice, pursuant to 18
20
     U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), for the reasons set forth in the
21
     parties’ Joint Motion to Continue Motion Hearing/Trial Setting.
22
           SO ORDERED.
23
     Dated: August 25, 2021
24
25
26
27
28
